DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to inventprovisions. 
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as evidenced in US 20020119558 A1 figure 1.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
The disclosure is objected to because of the following informalities: 
“…Another broad object of the broad object of the invention..." in page 2 line 24  needs to be corrected. A suggested correction is  -- Another broad object of 
“… The heterogeneous inseminate (3) can be divided to produce a number artificial insemination dosages (4) which can as to particular embodiments be contained one each in a corresponding number artificial insemination straws (5) …”  in page 7 line 5-8 needs to be corrected. A suggested correction is  --  The heterogeneous inseminate (3) of artificial insemination dosages (4) which can as to particular embodiments be contained one each in a corresponding number of artificial insemination straws (5) --.
“… The histogram (51) (Figure 5) and the bivariate plot (52) (Figure 4) …”  in page 13 line 31 needs to be corrected consistent with page 13 lines 24-25. A suggested correction is  --  The histogram (51) (Figure [[5]] 4) and the bivariate plot (52) (Figure [[4]] 5)  --.
“…The sex-selected heterogeneous inseminate (23) can used for artificial insemination (6) to fertilize the egg(s) (13) of a female animal (7) of the same species as the first and second male (15)(17) for the production of sex-selected in-vivo embryo (26) whether as single embryo pregnancies to generate offspring (9) for meat or animal replacement or multiple embryo pregnancies for MOET by subsequent flushing of a plurality of sex-selected embryos (10). Alternately, the sex-selected heterogeneous inseminate (23) can be used in-vitro fertilization procedures (12) to fertilize eggs (13) of obtained from a female animal (7) of the same species to produce in vitro sex-selected in-vitro fertilized embryos (27)...." in page 22 lines 22-29  needs to be corrected. A suggested correction is  -- The sex-selected heterogeneous inseminate (23) can be used for artificial insemination (6) to fertilize the egg(s) (13) of a female animal (7) of the same species as the first and second male (15)(17) for the production of sex-selected in-vivo embryo (26) whether as single embryo pregnancies to generate offspring (9) for meat or animal replacement or multiple embryo pregnancies for MOET by subsequent flushing of a plurality of sex-selected embryos (10). Alternately, the sex-selected heterogeneous inseminate (23) can be used in-vitro fertilization procedures (12) to 
“…As a third non-limiting example, the seminal fluid (58) of one or more amounts of sex-selected sperm (21) which exhibit a comparably greater initial level of fertility (19) outside of the sex-selected heterogeneous inseminate (23) can be stored as an amount cell free semen (59) and added back into the sex-selected heterogeneous inseminate..." in page 23 lines 17-20 needs to be corrected. A suggested correction is  -- As a third non-limiting example, the seminal fluid (58) of one or more amounts of sex-selected sperm (21) which exhibit a comparably greater initial level of fertility (19) outside of the sex-selected heterogeneous inseminate (23) can be stored as an amount of cell free semen (59) and added back into the sex-selected heterogeneous inseminate --.  
Appropriate correction is required. 
The disclosure is objected to because of the following informalities: Subsection I titled “TECHNICAL FIELD” includes background content while Subsection II titled “BACKGROUND” includes technical field content. Examiner suggest consistency between subtitle and corresponding content. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 42 is objected to because of the following informalities:  line 8-9 informality “wherein concentration of said first amount of sperm in said composition sufficient to increase motility or fertility of said second amount of sperm in said composition” needs to be corrected to is sufficient to increase motility or fertility of said second amount of sperm in said composition --. Appropriate correction is required.
Claim 45 is objected to because of the following informalities:  line 1-2 informality “The composition of claim 42 wherein said first amount of sperm or said second amount of sperm comprises frozen-thawed sperm” needs to be corrected to – The composition of claim 42, wherein said first amount of sperm or said second amount of sperm comprises frozen-thawed sperm--. Appropriate correction is required.
Claim 49 is objected to because of the following informalities:  line 1-3 informality “wherein said concentration of said first amount of sperm of said animal in said composition at … sperm per milliliter” needs to be corrected to – wherein said concentration of said first amount of sperm of said animal in said composition is at … sperm per milliliter--. Appropriate correction is required.
Claim 52 is objected to because of the following informalities:  line 1-2 informality “wherein said dosage form of said composition frozen in said artificial insemination straw” needs to be corrected to – wherein said dosage form of said composition is frozen in said artificial insemination straw--. Appropriate correction is required. 
Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  44, 48-52, 57  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 57 recites “said first amount of sperm obtained from a first animal” which renders the claim unclear. More specifically, it is unclear as to whether claim 57 “first animal” is the same as, different than or in addition to “an animal” in claim 42 line 2 recitation “a first amount of sperm of an animal”. Further, it is unclear as to what the relationship between “first animal” and “an animal” is within the context of  “first amount of sperm” i.e. both “first animal” and “an animal” are recited as contributing to “first amount of sperm”.
Claim 57 recites “said second amount of sperm obtained from a second animal” which renders the claim unclear. More specifically, it is unclear as to whether claim 57 “second animal” is the same as, different than or in addition to “animal” in claim 42 line 2 and/or line 4 recitation “a second amount of sperm of said animal”. Further, it is unclear as to what the relationship between “second  animal” and “animal” is within the context of  “second amount of sperm” i.e. both “second animal” and “animal” are recited as contributing to “second amount of sperm”.
Claim 48-50 recites “about” which renders the claim unclear.  The term “about" here in claims 48-50 is a relative range term which renders the claim indefinite.  The term “about" is not defined by the claim with respect to the boundary i.e. unclear as to whether the term `about` refers herein to a value of. +-.25% of the defined measure; or the term `about` refers herein to a value of. +-.10% of the defined measure or some other value or percentage. Additionally, the specification does not provide a standard for ascertaining the requisite degree/range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 44 recites “said first amount of sperm comprises infertile sperm” which renders the claim unclear in light of claim 42 recitation. More specifically, claim 42 recites “a first amount of sperm of an animal” which per claim 44 is infertile while also reciting that “said second amount of sperm” comprises an isolated subpopulation of X-chromosome/Y-chromosome 
Claim 44 recites “said first amount of sperm comprises only infertile sperm” which renders the claim unclear in light of claim 42 recitation. More specifically, claim 42 recites “a first amount of sperm of an animal” which per claim 44 is infertile while also reciting that “said second amount of sperm” comprises an isolated subpopulation of X-chromosome/Y-chromosome bearing sperm cells of same animal from which the first amount of sperm was from. It is unclear as to how infertile sperm from the same animal irrespective of  the concentration of said first amount of sperm in said composition can increase motility or fertility of said second amount of sperm of the same animal in said composition given infertile sperm lacks fertility property. In other words, it is unclear as to how a composition derived by combining said first amount of infertile sperm of said animal with said second amount of sperm which would also be infertile as it is derived from the same animal can produce a composition that can fertilizes the eggs of a female animal or have fertile property.
Dependent claims 49-52 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112 second paragraph because the additional recited limitations fail to cure the 35 U.S.C. 112 second paragraph issue in their respective base claims. Consequently, dependent 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner Claims 42-58 are  each rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10492896 B2 to  Moreno et al. (hereinafter referred to as “Moreno”). Please note that Claims 1-16 of US 10492896 B2 are product-by-process claims. It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Consequently, a patent would be invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes. Also cross-reference MPEP 2113. Consequently, Examiner Claims 42-58 are  each rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 10492896 B2 to  Moreno.
As per Examined independent Claim 42 Examined Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Moreno. 

As per Examined dependent Claim 43, Examined Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 43 limitations as recited encompass claim 2 recited limitations. Consequently, examined claim 43 is rendered obvious by claim 2 in the conflicting patent to  Moreno.

As per Examined dependent Claim 44, Examined Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 44 limitations as recited encompass claim 8 recited limitations. Consequently, examined claim 44 is rendered obvious by claim 8 in the conflicting patent to  Moreno.

As per Examined dependent Claim 45, Examined Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because 

As per Examined dependent Claim 46, Examined Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 46 limitations as recited encompass claim 10 recited limitations. Consequently, examined claim 46 is rendered obvious by claim 10 in the conflicting patent to  Moreno.

As per Examined dependent Claim 47, Examined Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 47 limitations as recited encompass claim 3 recited limitations. Consequently, examined claim 47 is rendered obvious by claim 3 in the conflicting patent to  Moreno.

As per Examined dependent Claim 48, Examined Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 48 limitations as recited encompass claim 4 recited limitations. Consequently, examined claim 48 is rendered obvious by claim 4 in the conflicting patent to  Moreno.

As per Examined dependent Claim 49, Examined Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 49 limitations as recited encompass claim 5 recited limitations. Consequently, examined claim 49 is rendered obvious by claim 5 in the conflicting patent to  Moreno.

As per Examined dependent claims 50 and 51, claims 50 and 51 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 50 and 51 limitations as recited encompass claim 6 recited limitations. Consequently, examined claims 50 and 51 are  each rendered obvious by claim 6 in the conflicting patent to  Moreno.

As per Examined dependent Claim 52, Examined Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 52 limitations as recited encompass claim 7 recited limitations. Consequently, examined claim 52 is rendered obvious by claim 7 in the conflicting patent to  Moreno.

As per Examined dependent Claim 53, Examined Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 53 limitations as recited encompass claim 11 recited limitations. 

As per Examined dependent Claim 54, Examined Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 54 limitations as recited encompass claim 12 recited limitations. Consequently, examined claim 54 is rendered obvious by claim 12 in the conflicting patent to  Moreno.

As per Examined dependent Claim 55, Examined Claim 55 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 55 limitations as recited encompass claim 13 recited limitations. Consequently, examined claim 55 is rendered obvious by claim 13 in the conflicting patent to  Moreno.

As per Examined dependent Claim 56, Examined Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 56 limitations as recited encompass claim 14 recited limitations. Consequently, examined claim 56 is rendered obvious by claim 14 in the conflicting patent to  Moreno.

As per Examined dependent Claim 57, Examined Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 57 limitations as recited encompass claim 15 recited limitations. Consequently, examined claim 57 is rendered obvious by claim 15 in the conflicting patent to  Moreno.

As per Examined dependent Claim 58, Examined Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Moreno. Although the claims at issue are not identical, they are not patentably distinct from each other because Examined Claim 58 limitations as recited encompass claim 16 recited limitations. Consequently, examined claim 58 is rendered obvious by claim 16 in the conflicting patent to  Moreno.
   Examiner Claims 57 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US 9474591 B2 to  Moreno et al. (hereinafter referred to as “Rosenstein”). 
As per Examined dependent Claim 57, Examined Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Rosenstein. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 57 as recited encompasses claim 1 recited limitations. Claim 57 and claim 1 can be distinguished in that claim 57 recites “composition” and while claim 1 recites 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20040055030 A1 to Maxwell et al. for disclosing  semen and sperm cell processing and preservation systems. Specifically, Maxwell is directed to sperm cell preservation, fertilization, insemination, and maintaining or enhancing sperm quality and addressing one or more sperm cell characteristics, such as viability, motility, functionality, fertilization rates, and pregnancy rates similar in term of semen and sperm cell processing, sperm cell preservation, fertilization, insemination and  maintaining or enhancing sperm quality and addressing one or more sperm cell characteristics, such as viability, motility to that claimed and disclosed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            October 19, 2021